 THE BRODERICKCOMPANY385CHAIRMAN HERZOG and MEMBERPETERSON tookno part inthe con-siderationof the above Supplemental Decision and Amended Direc-tion of Elections.THE BRODERICKCOMPANY (HEADER-PRESSDIVISION)andUNITEDSTEELWORKERS OF AMERICA, CIO, PETITIONER.Case No. 35-RC-495.May 28, 1952Supplemental Decision and DirectionOn January 23, 1952, pursuant to a Decision and Direction of Elec-tion of the Board,' an election by secret ballot was conducted in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Ninth Region.At the close of the election,a tally of ballots was furnished the parties, which shows that of the24 votes cast, 12 were for the Intervenor,2 7 for the Petitioner, and 5were challenged.As the challenges were sufficient in number to affectthe outcome of the election, the Regional Director conducted an investi-gation and on April 11, 1952, issued and served upon the parties hisreport on challenged ballots.The Employer and the Petitioner filedtimely exceptions to this report.In his report the Regional Director recommended that the Boardoverrule the challenges to the ballots of Robert L. Smith, Horace H.McKissack, Gareth Pierson, and George T. Wilson.As no exceptionshave been filed to this recommendation, it will be adopted, and we willdirect that these four ballots be opened and counted.The Regional Director recommended further that the exception tothe ballot of William O. Simpson be sustained. Both the Petitionerand the Employer except to this recommendation.We find meritin these exceptions.In its Decision and Direction of Election herein, the Board foundappropriate a unit consisting of all employees of the Employer work-ing on dies or parts of dies, excluding office and clerical employees,professional employees, guards, and supervisors.The RegionalDirector found that from May 1951 through January 1952, Simpsonspent more than 20 percent of his time working on dies or parts ofdies, and the balance of his time was spent in performing other workfor the Employer.In finding that Simpson was not eligible to vote, the RegionalDirector relied on the fact that Simpson's job classification (machin-ist II) had not been included in the unit found appropriate by theBoard in its Decision and Direction of Election.However, in that197 NLRB 926.2Muncie DieSinkers'Lodge No. 170 of theInternational Die Sinkers' Conference.99 NLRB No. 60. 386DECISIONS OF, -,NATIONAL LABOR' RELATIONS BOARD,Decision, while reciting the various job classifications of the employeeswho were working.on dies orparts of dies,,,the Board made its ultimateunit finding, not in terms of job classifications, but in functionalterms-i. e., all employees working-mr-dies or parts of dies.Accordingly, we 3 ,do not deem Simpson's job classification decisiveof the question of his eligibility to vote, nor do we deem controllingthe circumstance cited by the Regional' Director that Simpson failedto spend half of his worktime on dies or parts of dies.' As the Board"stated in theOcala Star Banner-case,4 employees who regularly per-form more than one function for the same employer, will be deemedeligible to vote in a particular unit if they regularly devote sufficienttime to the work of that unit to demonstrate that they have a sub-stantial interest in the terms ' and conditions of employment in thatunit.As Simpson regularly spends more than 20 percent of his timeon dies or parts of dies, we find, under the rule of theOcalacase, thathe is eligible to vote, and we will overrule the challenge to his,ballot,and direct that it be opened and'counted.Direction,As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, the RegionalDirector for the Ninth Region shall, pursuant to National Labor Re-lations Board Rules and Regulations, within ten (10) days from thedate of this' Direction, open and count the ballots of Robert L. Smith,Horace H. McKissack, Gareth Pierson, George T. Wilson, and Wil-liam O. Simpson, "and thereafter prepare, and cause to be served uponthe parties, a revised tally of ballots, including therein the count'ofsaid ballots,8Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and PetersonL -497 NLRB 384.PETER PAUL, INC.andPETERPAUL EMPLOYEES ASSOCIATION,PETITIONER.Case No. 2O-RC-1687.May 28, 1952,Supplemental Decision and Certification of RepresentativesOn March 17, 1952, pursuant to a Decision and Direction of Elec-tion 1 issued herein, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twen-tieth Region (San Francisco, California), among employees in theunit found appropriate by the Board. Following the election, a tallyof ballots was furnished the parties.The tally shows that 80 ballotsIUnpublished.99 NLRB No. 64.